DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,278,590 and 10,716,477 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As the 112 and double patenting issues have been alleviated, the claims stand as allowable. As previously stated, the closest prior art of record does not disclose nor render obvious the presently claimed invention. The closest prior art of record Harlev US Publication 2009/0171274, Pomeranz US Patent 5,345,936, and Pietroski US Patent 5,456,254 all teach similar basket type catheters that includes a plurality of layers with notches in the claimed location of the present application. They all however do not disclose that they are free of transducers, as all of them specifically include electrodes or comparable sensors in those locations. The notches and their respective openings as the claimed location with respect to the other claimed layers always include a transducer of some nature in the prior art of record.
The Applicant specifically defines “transducer” as any device capable of distinguishing between fluid and tissue, sensing temperature, creating heat, ablating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794